Per Curiam.

This was an application for the partition of certain real estate.
The Court, under the 9th section of the statute on the subject of partition, awarded an interlocutory judgment that partition be made, &c., and appointed commissioners to make partition according to the terms of such order, &c.
B. F. Gregory, J. Harper, I Naylor, and J. Wilson, for the appellants.
J. R. M. Bryant and R. A. Chandler, for the appellees.
From this interlocutory judgment, an appeal is now attempted to be prosecuted.
The statute permitting appeals from interlocutory orders, does not embrace within its provisions this case. 2 R. S. p. 162, § 576.
The appeal is dismissed with costs.